FILED
                            NOT FOR PUBLICATION                               AUG 8 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MYKAL S. RYAN,                                    No. 12-57285

               Plaintiff - Appellant,             D.C. No. 3:11-cv-00685-JAH-
                                                  KSC
  v.

LEE M. QUICK, individually and as                 MEMORANDUM*
attorney; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Mykal S. Ryan appeals pro se from the district court’s judgment dismissing

his state law defamation action. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s interpretation and application of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
its local rules. Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007). We affirm.

      The district court did not abuse its discretion by rejecting Ryan’s post-

judgment motion for reconsideration for failure to comply with the local rules. See

Bias, 508 F.3d at 1223; see also Delange v. Dutra Constr. Co., Inc., 183 F.3d 916,

919 n.2 (9th Cir. 1999) (per curiam) (district courts enjoy “broad discretion in

interpreting and applying their local rules” (citation and internal quotation marks

omitted)).

      We lack jurisdiction to address Ryan’s challenges to the district court’s

judgment and vexatious litigant order because Ryan failed to file a timely notice of

appeal or a timely post-judgment tolling motion. See Fed. R. App. P. 4(a)(1)(A)

(notice of appeal must be filed within 30 days of final judgment); Bowles v.

Russell, 551 U.S. 205, 214 (2007) (“[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement,” and “this Court has no authority to create

equitable exceptions[.]”); Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441,

1462 (9th Cir. 1992) (an untimely post-judgment motion does not toll the time to

file an appeal of the underlying judgment).

      We reject Ryan’s contentions regarding alleged judicial bias.




                                           2                                      12-57285
      We do not consider arguments raise for the first time on appeal, including

any arguments related to Lee M. Quick who is not a party to the action. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                         3                                   12-57285